Citation Nr: 1512175	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a renal condition (claimed as a kidney condition), as secondary to service-connected non-Hodgkin's lymphoma (NHL). 

2. Entitlement to service connection for a spleen condition, as secondary to service-connected NHL. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to January 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied the Veteran's claim of service connection for a renal and spleen condition, both as secondary to NHL. 

The Veteran was scheduled for a Board videoconference hearing before a Veterans Law Judge (VLJ) on April 10, 2013, at the RO. The Veteran, however, cancelled that hearing. The Board, therefore, will proceed with its review of the claim. See 38 C.F.R. § 20.704.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes that the Veteran was afforded VA Compensation and Pension (C&P) examinations regarding the Veteran's claimed renal (kidney) condition in February and March 2010, over five years ago. During both these examinations, the examiner found no evidence of a disability relating to a renal (kidney) failure as claimed by the Veteran. The examiner noted the Veteran complained about stomach pain, problems with bloating and gas, and occasional diarrhea. The examiner concluded that no renal dysfunction was detected on examination, citing no indications of lethargy, weakness, unusual weight loss/gain or urinary incontinence. 

The Board finds, however, that the 2010 examinations are inadequate. The Board first notes that the February 2010 examiner failed to obtain and review the Veteran's claims file and full record. The examiner noted on the record that only the Veteran's medical history that was loaded on the Veteran's electronic-file were reviewed. A review of the medical information available in that electronic file at the time of the 2010 examination reveal only a fraction of the medical history and evidence available of record in his physical claims file. The Board further notes that the examiner's conclusion that the Veteran suffered from no renal dysfunction was largely based on the examiner's analysis of the incomplete medical records. 

Additionally, the Board points out that no laboratory or diagnostic testing was conducted on the Veteran during these examinations. While the March 2010 examiner did actually review the Veteran's claims file, the examination was a general examination that was not focused on any claimed conditions, and therefore, afforded the Veteran no tests specific to his claims. It seems that only a physical examination along with noting the Veteran's medical history and symptoms was accomplished. The vast majority of the discussion and testing concerned the Veteran's heart condition. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

For the reasons laid out above, the Board finds that another VA medical examination regarding the nature and etiology of the Veteran's renal (kidney) condition, if any, is necessary for the VA to fulfill its duty to assist the Veteran.  

Likewise, the Board notes that no VA examination has been afforded to the Veteran exclusively regarding the Veteran's claimed spleen condition, as secondary to his NHL. Neither 2010 VA examinations tested for or even mentioned any analysis done on the Veteran's spleen as to ascertain a current diagnosis. While some medical reports of record mention that no initial problems were detected with the Veteran's spleen, the Board notes that those medical reports largely assess the Veteran's overall health and were not focused exclusively on the Veteran's claimed condition. The Board finds that a more thorough VA examination is necessary to answer the medical inquires required to adjudicate the claim on appeal. See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board notes that throughout the claims period, the Veteran has continuously contended, to include in his testimony before a Decisions Review Officer at the RO, that both claimed conditions are as a result of his chemotherapy and radiation treatments he underwent for his service-connected NHL. Consequently, the Board finds that additional medical development regarding the nature and etiology of both the Veteran's claimed disabilities, for a renal and spleen condition, is required for the VA to fulfill its duty to assist the Veteran. Id. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should arrange for appropriate VA C&P examinations to ascertain the nature and etiology of the claimed spleen and renal (kidney) conditions, to include a current diagnosis and addressing whether the Veteran's disabilities are related to, or were caused /aggravated (permanently worsened beyond normal progression) by his service-connected NHL, treatment for his NHL, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




